DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 and 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US 2019/0115441).
In re claim 12 Tan discloses an integrated circuit (IC) device (Fig 2) comprising: doped source or drain regions (120, 130) of a transistor (106); a channel region (portion of 108 between the source and drain) of the transistor (106), the channel region disposed between the doped source or drain regions; and spacers (154, 164) which each extend over a different respective one of the doped source or drain regions, the spacers comprising a first spacer which comprises: a first portion (272, the spacer liner) comprising a ferroelectric or anti-ferroelectric material (¶43, the ferroelectric spacer liner); and a second portion (274, the spacer) comprising a material other than the ferroelectric or anti- ferroelectric material (¶43, the dielectric spacer).

    PNG
    media_image1.png
    391
    526
    media_image1.png
    Greyscale

In re claim 14 Tan discloses that the first portion forms a bottom of the first spacer (per Fig 2).
In re claim 16 Tan discloses that the ferroelectric or anti-ferroelectric material comprises hafnium, oxygen, and one of zirconium, aluminum, silicon, yttrium, scandium, lanthanum, nitrogen, or molybdenum (¶43, hafnium-zirconium-oxide).
In re claim 17 Tan discloses that the ferroelectric or anti-ferroelectric material comprises: oxygen; one of lutetium, bismuth, lead, barium, lanthanum, or strontium; and one of iron, titanium, cobalt, tantalum, niobium, ruthenium, or zinc (¶43, lead-zirconium-titanate, barium-titanate-oxide).
Allowable Subject Matter
Claims 1-12 and 18-20 are allowed.
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re claims 1 and 18 neither Tan nor other prior art disclose or suggest the use of the spacers as recited in both claims in combination with a fin structure.
In re claim 13  and 15 the second portion of Tan (274) is overlapped with the first portion (272) all along the height of the first portion such that the portions do are not vertically offset at any point, additionally the vertical span of the first portion is the same as that of the total vertical span of the first spacer so that a total vertical span of the first portion is 100% of a vertical span of the first spacer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896